     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 1 of 48
                                                                         1
                               SEALED SIDEBAR REMOVED



 1                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
 2

 3

 4                                          )
     UNITED STATES OF AMERICA,              )
 5                                          )
                Plaintiff,                  )
 6                                          )   Criminal Action
     v.                                     )   No. 1:19-cr-10117-IT-7
 7                                          )
     AGUSTIN FRANCISCO HUNEEUS,             )
 8                                          )
                Defendant.                  )
 9                                          )

10

11                   BEFORE THE HONORABLE INDIRA TALWANI
                         UNITED STATES DISTRICT JUDGE
12

13
                                    SENTENCING
14                            SEALED SIDEBAR REMOVED

15
                                  October 4, 2019
16                                   2:30 p.m.

17

18                 John J. Moakley United States Courthouse
                                Courtroom No. 9
19                            One Courthouse Way
                          Boston, Massachusetts 02210
20

21

22                           Linda Walsh, RPR, CRR
                            Official Court Reporter
23                 John J. Moakley United States Courthouse
                         One Courthouse Way, Room 5205
24                        Boston, Massachusetts 02210
                             lwalshsteno@gmail.com
25
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 2 of 48
                                                                      2
                               SEALED SIDEBAR REMOVED



 1   APPEARANCES:

 2   On Behalf of the Government:

 3         UNITED STATES ATTORNEY'S OFFICE
           By: AUSA Justin D. O'Connell
 4             AUSA Kristen A. Kearney
           One Courthouse Way
 5         Boston, Massachusetts 02210
           617-748-3100
 6         justin.o'connell@usdoj.gov
           617-748-3204
 7         kristen.kearney@usdoj.gov

 8
     On Behalf of the Defendant:
 9
           HOLLAND & KNIGHT
10         By: Jeremy M. Sternberg, Esq.
               John A. Canale, Esq.
11         10 St. James Avenue, 11th Floor
           Boston, Massachusetts 02116
12         617-854-1476
           jeremy.sternberg@hklaw.com
13         617-619-9228
           john.canale@hklaw.com
14

15

16

17                     Proceedings reported and produced
                        by computer-aided stenography
18

19

20

21

22

23

24

25
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 3 of 48
                                                                            3
                               SEALED SIDEBAR REMOVED



 1                            P R O C E E D I N G S

 2              THE CLERK:    The United States District Court is now in

 3   session, the Honorable Judge Indira Talwani presiding.           This is

 4   Case Number 19-CR-10117, United States versus Agustin Francisco

 5   Huneeus.

 6              Would counsel please identify themselves for the

 7   record.

 8              MR. O'CONNELL:     Good afternoon, Your Honor.

 9              Justin O'Connell for the Government with Kristen

10   Kearney.

11              MS. KEARNEY:    Good afternoon.

12              THE COURT:    Good afternoon.

13              MR. STERNBERG:     Good afternoon, Your Honor.

14              Jeremy Sternberg and John Canale on behalf of Agustin

15   Francisco Huneeus.

16              THE COURT:    Good afternoon.

17              We are here for sentencing, and I have received and

18   gone through a number of documents here.           The presentence

19   report prepared August 30th and revised September 27th.

20   There's no Probation Office sentencing recommendation per the

21   Government's objection.

22              The Government's memorandum regarding methodology for

23   calculating gain or loss under the guidelines, and Probation's

24   submission and response to the Court's order, and those were

25   all addressed in my memorandum and order at 443 on the docket.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 4 of 48
                                                                           4
                               SEALED SIDEBAR REMOVED



 1              I have the Government's sentencing memorandum as to

 2   all defendants, Docket 423, filed September 6th.

 3              A sentencing memorandum as to Mr. Huneeus filed

 4   September 27th, and then sealed exhibits filed per Government's

 5   motion that was allowed on October 2nd.

 6              And then I have the defendant's sentencing memorandum

 7   and Exhibits A, which are A sub 1 through 40, and B filed

 8   September 27th, and then I have victim impact statements from

 9   College Board dated August 7, ETS dated August 9th, and USC

10   dated August 7th.

11              Is there any other material that's been submitted by

12   the parties to the Court?

13              MR. O'CONNELL:     Nothing from the Government, Your

14   Honor.

15              MR. STERNBERG:     No, Your Honor.

16              THE COURT:    And to Probation, was any information

17   withheld from the presentence report pursuant to Rule 32(d)(3)?

18              U.S. PROBATION:     No, Your Honor.

19              THE COURT:    Thank you.

20              Counsel, do you have any witnesses or victims present?

21              MR. O'CONNELL:     Not for the Government.

22              THE COURT:    Okay.   And, defense counsel, have you had

23   an opportunity to review all the materials submitted in

24   connection with the sentencing?

25              MR. STERNBERG:     We have, Your Honor, and we've had an
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 5 of 48
                                                                             5
                               SEALED SIDEBAR REMOVED



 1   opportunity to go over them with Mr. Huneeus.

 2              THE COURT:    Thank you.     And, Mr. Huneeus, have you

 3   reviewed all the material that's been submitted in connection

 4   with sentencing?

 5              THE DEFENDANT:     I have.

 6              THE COURT:    And have you had an opportunity to discuss

 7   it with your counsel?

 8              THE DEFENDANT:     Yes, ma'am.

 9              THE COURT:    And to defense counsel, were you expecting

10   any evidentiary hearing or witnesses?

11              MR. STERNBERG:     We are not.

12              THE COURT:    Okay.   So that means I'm turning next to

13   the objections to the contents of the Probation -- of the PSR.

14   There are 11 objections by the Government, and I believe

15   Objections 1 to 10 were resolved under my earlier memorandum.

16   I understand the Government continues to object, but there's

17   nothing further I need to do on those, correct?

18              MR. O'CONNELL:     That's right, Your Honor.          Just

19   preserve our objection.

20              THE COURT:    That's fine.     And then Government

21   Objection 11 I think concerned restitution.          But at this point,

22   am I correct that there's no further request for restitution?

23              MR. O'CONNELL:     That's right, Your Honor.

24              THE COURT:    Okay.   And then with regard to the

25   defendant's objections, I've read all of the objections and all
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 6 of 48
                                                                               6
                               SEALED SIDEBAR REMOVED



 1   of the responses from the Probation Office, and I understand

 2   some of these things may be matters that you will argue in

 3   connection with the -- with your argument on sentencing, but

 4   are there any matters that you contend I should be correcting

 5   in the PSR?

 6              MR. STERNBERG:     No, Your Honor.      We're satisfied with

 7   Probation's treatment of all of the objections.

 8              THE COURT:    Okay.    Thank you.

 9              MR. STERNBERG:     There is one matter with respect to

10   the PSR that has to do with Mr. Huneeus's daughter that we ask

11   to be heard at sidebar on.

12              THE COURT:    Certainly.

13              (At sidebar.)

14                                    * * * * *

15                           (SEALED SIDEBAR REMOVED)

16                                    * * * * *

17              (End of sidebar.)

18              THE COURT:    I think with that we are -- move on to the

19   offense level computation.        The statute at issue, 18 U.S.C.

20   Section 1349 under the guidelines, the base offense level here,

21   based on the underlying conduct, was a level 7.           I've rejected

22   the Government's argument regarding using the amounts paid to

23   change that level, and based on that, I am at an offense level

24   of 7 for the offense and then after a two-level decrease for

25   acceptance of responsibility, a total offense level of 5.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 7 of 48
                                                                            7
                               SEALED SIDEBAR REMOVED



 1              I understand the Government objects to my not

 2   including the financial amount, but other than that objection,

 3   is there any, which is not -- which is -- the Government's

 4   objection which is preserved, is there any further objection?

 5              MR. O'CONNELL:     No further objection from the

 6   Government.

 7              MR. STERNBERG:     No, Your Honor.

 8              THE COURT:    So we're proceeding with a total offense

 9   level of 5.    There are zero criminal history points here, which

10   gets us to a criminal history category of I.           So the sentencing

11   options I have here, the statutory provision, custody not more

12   than 20 years; the guideline provision, zero to six months.

13   Supervised release, statutory, not more than three years;

14   guidelines, one to three years.        Probation, statutory

15   provision, one year to five years; guideline, not more than

16   three years.     Statutory -- fines, statutory provision, not more

17   than $250,000; guideline provision, $500 to $9,500.

18   Restitution is not at issue.        Special assessment of $100.

19              So with that, I will hear from the Government as to

20   its recommendation.

21              MR. O'CONNELL:     Yes, Your Honor.     May I take the

22   podium?

23              THE COURT:    Absolutely.

24              MR. O'CONNELL:     Thank you.

25              Good afternoon, Your Honor.       For this defendant,
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 8 of 48
                                                                               8
                               SEALED SIDEBAR REMOVED



 1   Agustin Huneeus, a sentence of 15 months of imprisonment is

 2   sufficient but not greater than necessary to achieve the

 3   purposes of 3553(a).      Three of the aggravating factors set

 4   forth in prior sentencings of his co-conspirators show this

 5   result is warranted.

 6              First, he was a repeat player.          Huneeus is the only

 7   parent before Your Honor to have engaged in both the exam

 8   cheating and the side door schemes.

 9              Second, he was one of, if not the most active of the

10   defendants in this information.        He knew what he wanted.     That

11   was a fraudulent advantage for his daughter.           He knew how to

12   get it, and he pushed for that result.

13              THE COURT:    Well, when you say he was the most active,

14   he had conversations urging Mr. Singer to make things happen,

15   but in the other sentencings, the Government has pointed to

16   actions as -- actions independent of Mr. Singer.           So for you to

17   say that he's the most active seems different than the way you

18   were considering that idea with the other defendants.

19              MR. O'CONNELL:     I respectfully disagree with that,

20   Your Honor.    I think that while all of these conversations and

21   the active behaviors that were taken by other defendants, like

22   Mr. Sloane putting his son in the water pool in his kids'

23   yard -- in the backyard, that was all at the direction and

24   consultation of Rick Singer.

25              So in this instance it wasn't just conversations that
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 9 of 48
                                                                                   9
                               SEALED SIDEBAR REMOVED



 1   Mr. Huneeus was having.       He went forth and actually on recorded

 2   telephone calls said that he was going to and had implemented

 3   the scheme.    He asked his daughter to write a fake e-mail to

 4   USC that would say that she was going to be an athlete when she

 5   joined and a capable one at that.         That e-mail did happen.

 6              THE COURT:    But that was the same scheme that

 7   was -- that Mr. Singer was pushing and suggesting.               I mean, he

 8   didn't come up with this idea on his own.

 9              MR. O'CONNELL:     No.   The defendant did come with one

10   very unique idea on his own.        He called it his original idea,

11   and that was to have his older daughter, a college student,

12   take the ACT exam on behalf of his younger daughter.

13              THE COURT:    Thought about and rejected it.

14              MR. O'CONNELL:     He thought about it, and yes, Your

15   Honor, it didn't go forward, but he offered it because he

16   wanted to get more fraudulent scores.         He already had obtained

17   the SAT fraudulent score at that point in time.           He wanted

18   additional avenues to increase her likelihood of success in the

19   application process down the road even more.           He explored both

20   that original idea -- he called it, in his own words, his

21   original idea.     So it's not true that this defendant didn't

22   come up with his own ideas.

23              While you're right, Your Honor, it was all moving

24   forward to try and get the scheme accomplished, which was the

25   guaranteed spot at USC, he did have his own ideas, and he
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 10 of 48
                                                                               10
                                SEALED SIDEBAR REMOVED



 1    implemented through a two-year period of time those ideas.

 2    Lying to high school counselors to get the tests moved to the

 3    site at Singer's corrupt facility.        And then at the end of the

 4    scheme even agreed with Mr. Singer to lie to the IRS.             We'll go

 5    through some of those details in this brief, but I don't think

 6    it's accurate to say he didn't have his own ideas or that he

 7    wasn't actively doing things, he was just sitting there

 8    listening to telephone conversations.

 9                The third point, Your Honor, and probably the most

10    troubling, is that Huneeus repeatedly used his daughter in the

11    scheme.   He did this for the course of two years, and we'll

12    talk a little bit about how that happened in a bit.              But before

13    we get to these points, Your Honor, I would like to address a

14    misconception in the defendant's memorandum.          His brief claims

15    that the defendant's crime did not harm anyone.           Due to his

16    arrest in March of 2019, his daughter did not take a spot from

17    another deserving individual is what his memorandum says.             That

18    is wrong.    Wrong because as Huneeus was told at the time he was

19    committing the offense, his daughter was admitted to USC as a

20    student athlete in November of 2018.         At that very moment,

21    months before his arrest, she took a spot that was dedicated

22    for real athletes.     At USC, as Your Honor is aware, athletic

23    recruiting -- athletic recruits seeking admission appear before

24    a single admissions subcommittee.

25                Donna Heinel, one of the USC employees that the
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 11 of 48
                                                                               11
                                SEALED SIDEBAR REMOVED



 1    defendant agreed to bribe, acted as the liaison from athletics

 2    to that committee.     She presented applicants, most real

 3    recruits, but if someone like the defendant was willing to pay

 4    a bribe, she would also include fake ones, too.           That unwitting

 5    admissions committee voted on whether to admit students to USC.

 6    Athletics doesn't have an unlimited number of admission spots.

 7    In the academic year the defendant's daughter was admitted,

 8    that committee rejected several recruits, including those

 9    seeking admission in the sport exploited here, water polo.          In

10    fact, in one instance, Donna Heinel decided not to put forth a

11    water polo recruit to that committee.         By giving an admissions

12    spot to the defendant's daughter, who was not a real recruit,

13    she, by definition, replaced another student.

14              Admissions, even in athletics, is a zero-sum game.

15    Real kids got hurt, USC was victimized, and that happened well

16    before the date of his arrest.

17              Turning back to the aggravating factors, Your Honor.

18              THE COURT:     I just want to stop you on that one.       It

19    seems that the point that you're fighting over, and I can

20    anticipate the response from defense counsel, is to whether

21    there was actually that spot and that spot taken and was it a

22    conditional acceptance.      It seems a little bit beside the

23    point.   I mean, isn't what I'm sentencing here for the

24    conspiracy to commit this offense, and isn't the question I

25    should be asking whether he intended to get that spot, whether
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 12 of 48
                                                                            12
                                SEALED SIDEBAR REMOVED



 1    it was completed, whether it was -- I mean, the argument about

 2    yes, it was actually filled in November or it was actually

 3    filled in April really seems beside the point.

 4                MR. O'CONNELL:    I don't disagree with you on that

 5    point, Your Honor.       The conspiracy happened when he intended

 6    and entered into that conspiracy and committed the overt acts

 7    which happened, you know, even before the time period I'm

 8    talking about.

 9                But I am also just making the point that even though

10    it is a conspiracy, there was real harm here and actual

11    victims, which I think is a point that the defense -- and I'll

12    allow them to make their own points up here, but they were

13    trying to suggest otherwise, that someone didn't get harmed by

14    his acts.

15                But to turn back to the aggravating factors, Huneeus

16    was a repeat player.      For two years he continually sought out

17    Singer's illicit services.       At the time he recognized on

18    multiple occasions that his conduct was wrongful.           He said that

19    it was cheating, he said it made him feel guilty, but he never

20    hesitated.    Despite that, those feelings, he never slowed down.

21    He continued to press for more.        His involvement began with the

22    cheating scheme on his daughter's SAT exam.          This was the exam

23    that Riddell took for his daughter in which he scored 1380.

24                THE COURT:    So I have no facts in front of me to

25    support that assertion that the exam was taken for the
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 13 of 48
                                                                             13
                                SEALED SIDEBAR REMOVED



 1    daughter.

 2                MR. O'CONNELL:   I think --

 3                THE COURT:   I think the facts I have in front of me is

 4    that Riddell corrected the daughter's exam.

 5                MR. O'CONNELL:   Fair enough, Your Honor.

 6                THE COURT:   Thank you.

 7                MR. O'CONNELL:   I would agree with that, that Riddell

 8    corrected the exam and got a score for his daughter of 1380.

 9    That score is in the 96th percentile nationally.           For Huneeus,

10    that was not enough.      He paid his $50,000, but he also demanded

11    an explanation as to why Bill McGlashan, a co-conspirator, who

12    has been charged with participating in the same scheme, got a

13    better result for his kid.       Huneeus asked why his daughter's

14    score hadn't been 1500, the equivalent of what McGlashan's son

15    got.   Singer told Huneeus that would have gotten them in

16    trouble because they would have gotten caught.           So what did

17    Huneeus do?    He asked how they could cheat again on different

18    tests.   He wanted to know how to get a fake score -- if a fake

19    score on the ACT would improve his daughter's chances further.

20    And he asked about the same for the SAT subject tests.           He was

21    told each additional test would cost another $50,000, but he

22    ultimately did not go through with them because Singer

23    convinced him that the artificially inflated score that she

24    already had was sufficient to get in through the side door at

25    USC.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 14 of 48
                                                                              14
                                SEALED SIDEBAR REMOVED



 1               He then explored the side door at USC that guaranteed

 2    admission, and asked in a lot of detail as to how that process

 3    would work.    What he was told was that it would cost him

 4    another $250,000 in bribes.       The first $50,000 would go to

 5    Donna Heinel to secure his daughter's admission as a recruited

 6    athlete.   The second $200,000 would be funneled through

 7    Singer's fake charity to the water polo coach, Jovan Vavic, for

 8    giving up spots on the roster.

 9               Singer would also need to create a fake profile so

10    Huneeus's daughter could be represented to that subcommittee

11    that we discussed.     For Huneeus bribing two USC employees would

12    be no problem.     A fake profile was also not an issue.         His

13    concern at that time was that Singer guarantee that his money

14    would be repaid to him or not due if the scheme didn't work.

15               He was also one of the more active participants.

16    Lying during the conspiracy came naturally to Mr. Huneeus.             The

17    lies started with his daughter's high school, and they

18    continued to that IRS call that we discussed a little earlier

19    when Mr. Singer proposed lying to the IRS, and the defendant

20    responded, "Dude, what do you think, I'm a moron?"           This

21    defendant's only natural first response was to lie to the IRS.

22    For him there was no other option.

23               When the scheme wasn't performing as he desired, he

24    demanded more, requiring an additional level of comfort that he

25    was getting the support that more connected and even wealthier
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 15 of 48
                                                                              15
                                SEALED SIDEBAR REMOVED



 1    co-conspirators were getting.       Huneeus's concern was that the

 2    fraud work seamlessly.      We talked about this point, but I'll

 3    just say it again briefly.       He came up with his own ideas,

 4    including the use of his second daughter for taking the test

 5    for his younger daughter.       That idea was representative of an

 6    extremely troubling aspect of the defendant's commission of the

 7    crime.   And that is the use of his children.

 8               He showed no concerns whatsoever about notifying his

 9    daughters that the crime -- his daughter that the crime was

10    occurring.    But also directing her on several occasions to

11    advance that scheme.      This wasn't a one-off e-mail.          This

12    wasn't just one photo shoot.       He used his daughters in multiple

13    acts over multiple years.       He did so in the testing.        The

14    defendant in his brief claims that Singer was the one who

15    informed her of that testing.       That's beside the point.

16    Huneeus chose to proceed with the testing scheme knowing that

17    his daughter knew about it.       Furthermore, the defendant didn't

18    dispute that he involved his daughter in the side door scheme.

19    And that's because he couldn't.        He asked his daughter to write

20    that fake e-mail to USC to be used for the subcommittee

21    process.   He also asked for months, six months for a water polo

22    picture to be included in her fake profile.

23               But he also allowed Singer to explain the side door,

24    and how do we know this?      We have it on tape.      The defendant,

25    his daughter and Singer met in person, and his daughter asked,
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 16 of 48
                                                                             16
                                SEALED SIDEBAR REMOVED



 1    "When will I know about USC, assuming we do this water polo

 2    thing?"   Singer turned to Huneeus for guidance as to how to

 3    respond and whether to respond, and the defendant said he

 4    could.    After providing that update as to what was going on

 5    with the state of affairs of the side door and that she would

 6    likely be admitted in November, the defendant, not Singer, the

 7    defendant jumped in and said "But we're not going to say this

 8    to anyone."    He was the one who ordered his daughter to conceal

 9    the fraud.    He told her to have a, quote, "keep-your-trap-shut

10    mentality."    For Huneeus, it wasn't just about participating in

11    the fraud.    It was about doing everything possible to maximize

12    the fraud and the benefits to himself.

13               In several of the sentencings in this matter, there

14    have been discussions about a moral line.          Did the defendant

15    when no one else was looking have a threshold that he or she

16    would not cross.     Huneeus during this crime displayed no such

17    line.    This is one of the reasons, amongst the others discussed

18    in our brief and earlier today, that this defendant deserves

19    the longest sentence of anyone of the 11 people charged in this

20    information.

21               THE COURT:    So I know the Government made

22    recommendations different than the ones I have imposed.          And I

23    can fit in as viewing your assertion that this defendant is

24    more culpable than some of the other defendants I've sentenced,

25    but given the sentences that I've imposed, are you contending
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 17 of 48
                                                                               17
                                SEALED SIDEBAR REMOVED



 1    that what he did is deemed four times more than his

 2    co-defendants versus slightly more than his co-defendants,

 3    recognizing that you disagree with my starting point?

 4              MR. O'CONNELL:     Yeah, it's a hard question to answer

 5    because of that last point, Your Honor.            We do disagree with

 6    your starting point.      But, yeah, that is the recommendation as

 7    we've set forth in our brief, and we stand behind it, that a

 8    15-month sentence would be appropriate here.

 9              THE COURT:     But you did not make an initial

10    recommendation four times the next most culpable in your view

11    or three times the most culpable?

12              MR. O'CONNELL:     No, but in fairness, we didn't know

13    what Your Honor was sentencing.

14              THE COURT:     I understand that you don't agree with

15    where I have been sentencing the defendants, but --

16              MR. O'CONNELL:     Right.

17              THE COURT:     -- from my point of view, it seems to me,

18    you would understand that from my point of view I'm intending

19    to be internally consistent here.        So given my logic of

20    proceeding in an internally consistent manner, explain to

21    me -- is the Government's view this is slightly worse than what

22    happened or is it your view this is so much worse, and if so

23    much worse, then why were the numbers close together before?

24              MR. O'CONNELL:     I wouldn't -- if I could, Your Honor,

25    answer that in two parts.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 18 of 48
                                                                               18
                                SEALED SIDEBAR REMOVED



 1              The first part is, is this conduct greatly worse or

 2    somewhat worse?     I think it is greatly worse.       I mean, he

 3    committed two different acts.       Your Honor has nobody else

 4    before her who did that.      He didn't stop at the first one.      He

 5    didn't have any reservations.       If, you know, look at our

 6    briefing and the exhibits that we filed with you, you can hear

 7    that he had no reservations whatsoever throughout the process.

 8              Is it a different -- completely different conspiracy

 9    that is not like the others?       Obviously that's not the case.

10    We charged him in the same conspiracy.         But his conduct during

11    that conspiracy is unlike any other conduct that Your Honor has

12    before her.    He did this multiple times, explored doing it even

13    more times, and it wasn't like some of the other defendants

14    have expressed to you, a concern about not continuing on like

15    Ms. Huffman did.     This defendant abandoned it to do the next

16    scheme.   He wanted to go forward and said the USC side door is

17    good, and I have a good enough score.         He was talked into that.

18    Notably all those conversations were before Mr. Singer was

19    working with the Government.       This wasn't -- this was naturally

20    occurring conversations that they had at that time that we

21    heard on the wire.     It was not influenced at all by anybody

22    other than the defendant's choices.

23              He is different.      He involved his kids.      He -- and I

24    grant you, Your Honor, that he didn't bring his second daughter

25    in, but he did ask to bring her in.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 19 of 48
                                                                             19
                                SEALED SIDEBAR REMOVED



 1                THE COURT:   Okay.   But be careful.       You're speaking to

 2    the public as well as to me so you're making accusations

 3    involving his kids.      He did not involve more than one kid here.

 4                MR. O'CONNELL:   Your Honor, I'm using what he said.          I

 5    am not saying that he involved both kids.           I think that is

 6    right, and I don't want to have anybody have a different

 7    impression.    The only important thing for Your Honor to

 8    consider is what this defendant was doing.           He didn't actually

 9    use her, but he offered to use her because they looked alike.

10    That's his own words.      That's not me involving his kid.       That's

11    him involving his kid.

12                THE COURT:   I'm just cautioning you to use language

13    with care.

14                MR. O'CONNELL:   Understood, Your Honor.

15                So to return, do we think this defendant is more

16    culpable?    The answer is yes.     Do we think the Government

17    thinks that the 15-month recommendation satisfies the 3553(a)

18    factors?    We think that is appropriate.          And I think it is

19    appropriate even within the context of what Your Honor's prior

20    sentences have been because of the fact that, as Probation has

21    articulated to you, that going above the guidelines range is

22    appropriate in these instances because certain factors, like

23    the way Your Honor decided the loss/gain issue, in your

24    interpretation of that issue, that's not the loss and gain and

25    the amount paid is not a factor for increasing the sentence.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 20 of 48
                                                                              20
                                SEALED SIDEBAR REMOVED



 1    But because of that, in that interpretation, that means that's

 2    a factor that could be used to exceed the guidelines.            And

 3    here, that's another point against Mr. Huneeus.

 4              Out of all of the people before you, he agreed to pay

 5    the second most.     I get that's not going to increase his

 6    guideline sentence, but that is a factor and that's a reason

 7    why you should be going above for this defendant.

 8              Thank you, Your Honor.

 9              THE COURT:     Thank you.

10              Counsel?

11              MR. STERNBERG:     Thank you, Your Honor.       May I argue

12    from counsel table?

13              THE COURT:     Absolutely.

14              MR. STERNBERG:     The Government tries to reduce the

15    essence of Agustin Huneeus to this crime and to a carefully

16    edited series of sound bites extracted from taped conversations

17    with Rick Singer.     That's not the man that Mr. Huneeus was

18    before he met Rick Singer, and it's not the man he is today.

19              To be sure, Mr. Huneeus committed this crime, though

20    he did not seek out Rick Singer to engage any fraud scheme.             In

21    fact, it's important to note that the beginning of the

22    relationship with Rick Singer was for completely legitimate

23    college counseling, essay editing, college list preparation,

24    SAT tutoring.    Over time absolutely the relationship crossed

25    the line from legitimate to fraudulent, but that's actually one
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 21 of 48
                                                                                 21
                                SEALED SIDEBAR REMOVED



 1    distinguishing feature.      Some of the defendants in front of

 2    Your Honor, including one yesterday, started a relationship

 3    with Rick Singer for fraudulent reasons.           This one did not.

 4              After being charged, Mr. Huneeus immediately took

 5    responsibility, signed a plea agreement, pled guilty in this

 6    courtroom, and has been doing his level best at home, in his

 7    community, and in what's left of his professional life to move

 8    forward, to find a path forward.

 9              Now, the Government's briefs and arguments make no

10    real effort to address the guideline issues, the 3553(a)

11    factors, Mr. Huneeus's life, his post-plea conduct.              Instead

12    they focused almost exclusively on this carefully curated

13    series of sound bites from these recorded conversations.             Now,

14    despite asking for access to the full tapes in writing months

15    ago, I only received them, as a result of Your Honor's

16    discussion yesterday with Mr. Rosen in the courtroom, late last

17    night.   And even in the hours that I've had reviewing the full

18    tapes in context, they are much more nuanced, much more -- much

19    less dark than the Government portrays them.          In fact, they

20    revealed Mr. Huneeus wrestling over time with whether to go

21    forward with this admission scheme.        He asked repeatedly

22    Mr. Singer "What happens if we don't do this?          Where would my

23    daughter -- what schools would be eligible for her?"

24              And this business about involving his other daughter

25    for subject matter tests or ACT, none of that happened.             Those
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 22 of 48
                                                                               22
                                SEALED SIDEBAR REMOVED



 1    are musings on a long phone call that was recorded with

 2    Mr. Singer, and to the extent that other defendants have gotten

 3    so-called credit for not involving another kid, not deciding to

 4    do the side door, he didn't do any of those things.              Those were

 5    part of a discussion.      They never happened.      They have taken a

 6    surprisingly inordinate amount of time of the Government's

 7    argument to talk about things that never happened.

 8              So to be sure, even though he wrestled with some of

 9    these issues on tape, yes, he ultimately failed and made a

10    horrible decision and went forward with the crime with

11    Mr. Singer, and he's pled guilty for it and is now here to be

12    sentenced for it.     But the narrative is not nearly as dark when

13    one looks at all the tapes and sees all the tapes in total.

14              Now, the Government has urged the Court to view this

15    crime through the lens of a matrix that they've created.

16    Various factors where they score the same -- defendants who

17    have pled guilty to the same crimes.         How much did they pay,

18    were they repeat players, did they involve their children, how

19    active were they, and other factors that they can glean from

20    these recordings.

21              I've explained in our brief that Mr. Huneeus actually

22    fares better than many parents if you use that kind of matrix,

23    but the matrix approach isn't appropriate for his case for a

24    few reasons.    First, the matrix approach that the Government

25    seeks the Court to adopt or urges on the Court has a heads I
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 23 of 48
                                                                                 23
                                SEALED SIDEBAR REMOVED



 1    win, tails you lose component to it.         And let's take the

 2    involvement of the children as an example of that.           The

 3    Government urges that for some parents they should get a

 4    harsher sentence because they used deception to keep the scheme

 5    from their child.     As to Mr. Huneeus and other parents, they

 6    urge a harsher sentence because he involved his child.

 7              THE COURT:     So I would agree with you that arguing

 8    every case to its maximum makes it sometimes hard for the

 9    Government to keep their idea of the matrix that they are using

10    very reliable, but I don't disagree with the Government that it

11    is of some moment for me to try -- I have 11 defendants in

12    front of me.    I have an obligation to try and not sentence

13    defendants differently for the same offense, and so I do have

14    to pull apart in some measure what the -- how the conduct

15    stacks up one to another.       So put aside their characteristics

16    of it -- I agree with you, that they do have a heads we win,

17    tails you lose aspect at times.

18              But putting aside the argumentative piece of it, just

19    trying to break down what I have here, your client is the only

20    defendant I have who engaged in both of the schemes.             And the

21    question about the involvement of the children plays out for me

22    I think a little bit as follows, which is that to the extent

23    that the child is aware of the illegality of the wrongful

24    act -- there's a couple of different possibilities.              Either the

25    child doesn't understand this is wrongful, and that's kind of a
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 24 of 48
                                                                             24
                                SEALED SIDEBAR REMOVED



 1    hard thing to understand when it's cheating on tests.            The side

 2    door thing may have been more complicated depending on how that

 3    was presented, but certainly -- and false statements in an

 4    application or any cheating on a test, I think that's being

 5    conveyed to the child, but frankly, it's also putting the

 6    children in harm's way.

 7               I mean, one of the issues here has been sort of what

 8    happens when you have parents bringing their children in there,

 9    and it would certainly be my hope that the Government would

10    understand that there is no value in trying to have the

11    children suffer more than they probably have through all of

12    this.   I find some of the rhetoric about that troubling because

13    of how difficult it may make for these children going forward,

14    but the defendant ultimately is the one who put the children in

15    harm's way and so that is a piece of this.

16               I take your point that they're arguing it from both

17    sides, but from my point of view, it does make some difference

18    that the defendant in the pursuit of what was ostensibly for

19    their children's interest put their child in a position where

20    they could worry that the Government is going to be prosecuting

21    them for a felony.

22               MR. STERNBERG:    Your Honor, let me address that

23    concern.   It's obviously an important point.

24               First of all, Your Honor knows from the presentence

25    report about Mr. Huneeus's daughter, steps she has taken to
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 25 of 48
                                                                                25
                                SEALED SIDEBAR REMOVED



 1    start over.

 2               THE COURT:    And let me say in this regard, from

 3    everything I can see from the presentence report, this is a

 4    young woman who did not need Mr. Singer's devices.           And I hope

 5    she's able to pick up from all of this and move forward, and I

 6    hope that the statements about all of these efforts that the

 7    Government is suggesting that her father did don't come back to

 8    harm her where, from what can be seen here, she, left to her

 9    own devices without Mr. Singer's, quote, assistance, would have

10    fared well for herself and hopefully will fare well for

11    herself.   So I think that is pretty plain here.          That doesn't

12    help his actions here, and my sentencing here of what he's done

13    here.

14               MR. STERNBERG:    Right.    I was referring to her new

15    and, I hope, continued good path as a background for this

16    situation where Mr. Huneeus enters a relationship with

17    Mr. Singer for good reasons, good purposes, legitimate

18    purposes, necessarily then involved his daughter at that point.

19    So she is talking about colleges with him, she's having essays

20    edited by him, she's using his legitimate SAT tutors.            So she

21    knows him.    She has a relationship with him.        He calls her on

22    her cell phone.     As the relationship unfortunately crossed the

23    line, she was already involved with him.           There's no defense to

24    the crime.    Mr. Huneeus has obviously pled guilty to it.         But

25    his daughter had a relationship with Mr. Singer and so covering
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 26 of 48
                                                                                26
                                SEALED SIDEBAR REMOVED



 1    up from her what was already going on was much more

 2    complicated.

 3              THE COURT:     No, but perhaps -- perhaps stopping it.

 4    At the moment when Mr. Singer is spilling the beans to engage

 5    the daughter now in this -- I mean, remember, this is man who's

 6    ultimately wearing a wire, who's ultimately cooperating.             A

 7    parent engaging in a wrongful action with a criminal doesn't

 8    want to be putting his child there.

 9              MR. STERNBERG:     There's no argument against that, that

10    putting his child in harm's way is one of the worst things

11    about this whole case for him.        And there's nothing defensible

12    that can be said about it, understanding that the relationship

13    started in a normal positive way.        It transformed itself into

14    an unfortunately criminal way.        Singer is the one who disclosed

15    that to her originally and, yes, of course, lines were crossed.

16    Should it have been stopped?       No question about it.         But it

17    wasn't as simple as a parent decides to disclose something to a

18    child.   Something had been disclosed to a child by Singer.

19    Should he have stopped it?       Absolutely.       But at that point they

20    were down the path on something that unfortunately they

21    continued on.

22              And with respect to Your Honor's question about both

23    schemes, yes, in front of you Mr. Huneeus is the only parent

24    charged in both schemes.      There are a number of others in Judge

25    Gorton's session, as I think the Court knows.           As we talked
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 27 of 48
                                                                               27
                                SEALED SIDEBAR REMOVED



 1    about in the brief, yes, there are two different components to

 2    it, but as the tapes with Singer make more clear, over time it

 3    became part of a single effort to get a single admission slot.

 4               There are two pieces to it, of course, but what was

 5    driving the scheme here was to get a single admission slot at

 6    USC, and that gets to the other point about why the

 7    Government's matrix really doesn't work in this case.            We

 8    obviously disagree with the Government.            The conditional

 9    acceptance that his daughter got in November of 2018 was just

10    that, it was conditional.       It was not a final.      Final

11    admissions decisions are made in March or April.           She did not

12    get one of those spots and never will.

13               THE COURT:    Yeah, but that's only because the scheme

14    blew up.

15               MR. STERNBERG:    Well, exactly.        There's an external

16    circumstance that came up, but that's actually not very much

17    different from the Stanford sailing coach who was sentenced by

18    Judge Zobel, John Vandemoer.       He made efforts to actually

19    secure two or three slots for students at Stanford, and because

20    of also external circumstances, the student decided to go

21    somewhere else, the student decided to apply early somewhere

22    else, things out of his control, Judge Zobel found that his

23    sentence should be a day in prison because none of those

24    students actually went to Stanford.

25               THE COURT:    Well, and there was no evidence that the
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 28 of 48
                                                                           28
                                SEALED SIDEBAR REMOVED



 1    coach actually pocketed any money in that case.

 2               MR. STERNBERG:    Right, that's a distinguishing

 3    feature.

 4               THE COURT:    Well, but it's not just the one point.      I

 5    don't think anything I've done here is inconsistent with what

 6    Judge Zobel has done there.       I think the question that no one

 7    got a spot is a little bit more a cogent question when you're

 8    talking about what steps the coaches did and what they were

 9    buying and selling, and in that case it was neither money

10    personally in the hands of the coach nor a spot personally

11    taken away from someone else.       So it's a bit of a different

12    piece here.

13               I think here, when we're looking at what the parents

14    were doing, not what the coaches were doing, when we're looking

15    at what the parents were doing, you know, it is never -- I

16    mean, I have used the term you've got a spot that could have

17    gone to someone else, but I think we all know that there's, you

18    know, a certain number of spots that get offered and then some

19    students accept and some don't and you've got your yield and

20    your percentage, but the point is that you have taken the

21    opportunity for -- you have made the effort to take the

22    opportunity to get that offer letter.         So here it was a

23    conditional offer who didn't get the final.          But from the point

24    of view of what this defendant did and what I'm sort of looking

25    at the nature of his crime, I guess I don't see it as very
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 29 of 48
                                                                           29
                                SEALED SIDEBAR REMOVED



 1    different from had the spot been offered.          I mean, frankly, it

 2    probably has helped his daughter, that she was able to go and

 3    apply somewhere else and get in on her own somewhere else and

 4    be able to move on and is in a better position because of it.

 5    But I'm not sure it makes his crime any different as to what he

 6    was trying to accomplish.

 7              MR. STERNBERG:     Not in terms of what he was trying to

 8    accomplish.    He was trying to accomplish the same thing as

 9    Devin Sloane or Stephen Semprevivo or some of the other

10    defendants in front of Your Honor and in other courtrooms, but

11    there is a difference in terms of what he accomplished or

12    didn't accomplish.     And yes, it was an external circumstance,

13    but it's a -- it was also an external circumstance that

14    prevented the Stanford -- Stanford from admitting two or three

15    students as a result of what Mr. Vandemoer did.

16              And when USC sent out its, whatever it was, 3,000

17    admit letters in April of this year, his daughter wasn't among

18    them.   There was a student among those who got one of those

19    letters and his daughter didn't.        And is it the result of

20    timing and serendipity, yes, but the central feature of this

21    case from the Government's perspective, as they've said in

22    their briefs, as they said at the news conference the day the

23    case was announced, this is a zero-sum game, and the core ill

24    at the core of this case is taking a slot from someone else,

25    and that didn't happen here.       His daughter never enrolled,
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 30 of 48
                                                                               30
                                SEALED SIDEBAR REMOVED



 1    never was admitted to USC, and that is a distinguishing feature

 2    from some of the other defendants that this Court sentenced

 3    last week.

 4              So, yes, is there a serendipity to it?          Absolutely.

 5    But there's a serendipity to why those students didn't end up

 6    going to Stanford as well.       The goal is the same, to take a

 7    spot, but the actual facts on the ground are not that she took

 8    a spot, and that's -- that is a difference here.

 9              There's also -- the Government talks about being a

10    repeat player, and I also go to the Vandemoer case on that

11    point.   Here the goal was to take one spot; ultimately it

12    wasn't taken, fortunately, but the goal was to take one spot.

13    In the matter of the Stanford sailing coach, it was two or

14    three students that could have been impacted.          So when you're

15    talking about repeat players, it's a larger impact for the

16    core -- what's at the core of this case, which is taking slots,

17    to do it two or three times for two or three spots as opposed

18    to just the one.

19              At the close of the Government's argument, also talked

20    a little bit about money, and the Court's comments I think at

21    the Semprevivo hearing that there was no light between the

22    $250,000 that Devin Sloane paid and the $400,000 that Stephen

23    Semprevivo paid are kind of even amplified here.           Mr. Huneeus

24    paid $100,000.     He had agreed to pay another 200 that never got

25    paid, but he paid $50,000 to Singer's foundation, another
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 31 of 48
                                                                               31
                                SEALED SIDEBAR REMOVED



 1    $50,000 to USC.     The remaining $200,000 was supposed to be paid

 2    upon final admission to USC.       That never happened.      That money

 3    was never paid.

 4              The Government's point about the tax deduction, the

 5    tax issue with the IRS is really a calumny here.           The

 6    Government knows, and this is clear from the tapes, he never

 7    intended to take a tax deduction, he never did take a tax

 8    deduction, and his plea agreement does not include an IRS

 9    cooperation clause, unlike many of the parents who do have tax

10    violations.    So there is no tax issue here.

11              And as to the point that Mr. O'Connell quoted about

12    his conversation with Mr. Singer, the tapes also revealed that

13    the very next day Mr. Huneeus called Mr. Singer and apologized

14    for being flippant.     So that's, again, the full context of some

15    of these tapes.

16              So what about Mr. Huneeus as a person?          We haven't

17    talked about him yet today, really.        The Government portrayal

18    of him, as I said, stems from these series of tape clips, but

19    there's much more to the man both before he met Mr. Singer and

20    through today.     He has led a life reflecting the values that

21    his Chilean immigrant parents instilled in him:           Hard, honest

22    work, respect for others, fairness, compassion, love for

23    family, and devotion to his community, both in Chile and here.

24              You have before you letters from a number of people in

25    support of Mr. Huneeus, and I just want to highlight a few of
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 32 of 48
                                                                              32
                                SEALED SIDEBAR REMOVED



 1    the themes.    You have got letters from business leaders in Napa

 2    Valley who attest to his integrity and honesty in business, and

 3    you also have letters from farm workers who talk about how he

 4    has trained them, mentored them, promoted them.           There's one

 5    particularly poignant letter from someone who is now the event

 6    planner at his former vineyard.

 7              You have a number of letters from people who describe

 8    during the tragic floods and fires in Napa Valley in 2017 how

 9    Mr. Huneeus joined them in the fields, sleeves rolled up,

10    shovel in hand to make sure that they were safe, to make sure

11    they had safe places to live, that they were in good health,

12    and that's the kind of person he is.         He is a person who cares

13    deeply about others, has spent his life helping people he knows

14    and people he doesn't know.       That's why this crime is such an

15    aberration for him.     As the court knows from the letters and

16    the briefs, he has led a quite exemplary life.

17              One vignette about that, one of his former employees

18    in Chile wrote an article -- wrote a letter to the Court,

19    rather, about a union negotiation there, and how the most

20    important thing to Mr. Huneeus was not the economics of the

21    situation.    It was the health, safety, and welfare of the

22    people who were working there.        And the quote in the letter is

23    that "The humanitarian aspect always prevailed over the

24    economic side."     That's what Agustin's life has been marked by,

25    treating others fairly and with respect and helping people.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 33 of 48
                                                                              33
                                SEALED SIDEBAR REMOVED



 1              Mr. Huneeus is beloved by his family, both here and in

 2    Chile.   He is the proud father of four daughters, loving

 3    husband of his wife, Maca, for nearly 25 years.           And his eldest

 4    daughter is graduating college this spring, and since there's

 5    been some reference to other children, I think it's important

 6    to note that her college admission to one of the most selective

 7    schools in the country had nothing to do with Rick Singer,

 8    predated any relationship with him, was a completely normal

 9    application and admission process.

10              There is no good reason for Mr. Huneeus's decision to

11    involve Rick Singer, particularly the fraudulent Rick Singer,

12    with his second daughter.       And he will wrestle with that for

13    the rest of his life.      As he wrote to the Court, I realize now

14    that cheating on her behalf was not about helping her.           He said

15    to the Court, it was about him, his ego.

16              To state the obvious, this case has been a blow to

17    him.   It's been a blow to his relationship with his family, his

18    friends, his former colleagues, his avocation.           But to his

19    great credit, Mr. Huneeus has not wallowed.          He has spent the

20    last nearly six or eight months trying to use this terrible

21    situation as a springboard, as an awakening in his personal

22    life, his family life, his community life.

23              And as you know from the briefs and the letters in

24    support, for the last many months he's been working with poor

25    and homeless people in San Francisco on the ground, cooking
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 34 of 48
                                                                            34
                                SEALED SIDEBAR REMOVED



 1    meals, serving meals.      And on the education front, which I know

 2    that the Court has referenced at other sentencings, he has been

 3    actively involved in created internship opportunities for the

 4    children of people who work in Napa Valley on the farms,

 5    through the Napa Valley Farm Workers Association, an

 6    organization that is very dear to him, and to expose those high

 7    school students to professional opportunities outside of the

 8    farm.   That's who Agustin Huneeus is, helping others, lifting

 9    other people up, people close to him and people he doesn't

10    know.

11              On the subject of the wine business, Mr. Huneeus is

12    suffering, and will suffer for many years to come, as a result

13    of this case an inability to hold an alcoholic beverage

14    license, and therefore will not be able to work in the business

15    that he has loved for the last nearly 30 years.           That is a

16    unique collateral consequence that is visited upon him that is

17    distinct from many of the parents who either own their own

18    businesses or don't work in licensed industries.

19              Now, one last point about Mr. Huneeus.          The Government

20    breathed a lot of fire about him in its argument.           Some of it's

21    taken out of context, as I mentioned, from the little bits of

22    tape, some of it not accurate, but not one word was spoken

23    about him since his plea in this case.         At the sentencing

24    arguments from Mr. Sloane and Mr. Semprevivo, the Government

25    urged the Court to impose harsher sentences on them because, in
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 35 of 48
                                                                             35
                                SEALED SIDEBAR REMOVED



 1    the Government's view, they had not taken responsibility, they

 2    had hired outside experts, criminologists, psychologists to

 3    contextualize their conduct.       Mr. Semprevivo had sued a school.

 4              Mr. Huneeus has been a model of probity since his

 5    guilty plea.    There is no equivocation about his acceptance of

 6    responsibility.     He has been acting as a model member of the

 7    community.    He didn't hire any experts to try to contextualize

 8    what he did.    Instead, in an unvarnished way, he has taken

 9    responsibility for it and written to the Court in an

10    unvarnished way about what he did and how he feels about it.

11              While difficult at times, he has moved forward --

12    attempted to move forward with grace and clarity in this case.

13    And that gets to our sentencing recommendation.           For starters,

14    Mr. Huneeus is the first defendant in a sentencing brief to

15    recommend a period of incarceration, and we've recommended a

16    sentence that we believe is fair and appropriate, consistent

17    with the guidelines, consistent with the 3553(a) factors, and

18    not some opening bid of thousands of hours of community service

19    and probation.     It's also a sentence that's consistent with the

20    fact that we've been listening to what's been going on in this

21    courtroom for the last several weeks.

22              As the Court observed, it's the fact of, not

23    necessarily the length of incarceration, that matters in some

24    cases, including, I submit, in this case.          So what about the

25    length?   The length that we recommend is longer than the
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 36 of 48
                                                                          36
                                SEALED SIDEBAR REMOVED



 1    sentence that the Court imposed on Ms. Huffman and Mr. Caplan,

 2    and that's because it respects the fact that Mr. Huneeus also

 3    participated in the admission end of the scheme and not just

 4    the testing as they did.

 5              However, the sentence recommendation is lower and

 6    shorter than the sentence the Court imposed on Mr. Semprevivo

 7    and Mr. Sloane for two reasons.        First, both of those

 8    defendants did secure a slot for their children, and in

 9    Mr. Huneeus's case, he ultimately did not.          And the other

10    factor is both of those defendants in the Government's eyes

11    were not models of probity after their plea and Mr. Huneeus has

12    been.

13              The Government's recommendation, as the Court began to

14    engage with Mr. O'Connell at the end, is really out of

15    proportion with what's been happening in this Court over the

16    last several weeks, and is really also out of proportion with

17    its core prosecution theme.       In the end, relative sentences and

18    disparities are an important feature of 3553(a), and it is an

19    inescapable feature of this case that when USC sent out its

20    admission letters in late March or early April of this year,

21    there was no spot taken by Mr. Huneeus's daughter, and

22    therefore, his sentence should reflect that.

23              So for all those reasons, Your Honor, we respectfully

24    recommend a sentence of two months of incarceration, $95,000

25    fine, one year of supervised release with a special condition
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 37 of 48
                                                                              37
                                SEALED SIDEBAR REMOVED



 1    of 350 hours of community service, of course the $100 special

 2    assessment.    Thank you.

 3               THE COURT:    Thank you.

 4               Mr. Huneeus, do you wish to address the Court?

 5               THE DEFENDANT:    Yes, ma'am.

 6               Today is a hard day, a super hard day, but after you

 7    sentence me, the rest of my life begins.           I want more than

 8    anything to pay for my crime and atone for the harm that I've

 9    done, caused.    The consequences of my actions to those closest

10    to me have been devastating.       The public shame and notoriety I

11    have thrust upon them has impacted them all.          I have damaged

12    and humiliated my family.       My friends and the amazing people I

13    had the privilege to work with in our business are all victims

14    of my actions.     I have harmed and disappointed absolutely

15    everybody who loved me and cared about me.          I am sorry, and I

16    will do better.

17               Every spot in every college is important in our

18    society.   Nothing has a larger impact on income and equality

19    and social mobility than a college education.          Millions of kids

20    apply to college every year, and the top colleges can accept

21    just a tiny percentage of them.        And so many of these spots are

22    reserved for donors, athletes, legacies that the odds are even

23    tougher for most.

24               I am deeply ashamed of myself for taking a part in a

25    scheme that could have taken a deserving student's future away.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 38 of 48
                                                                             38
                                SEALED SIDEBAR REMOVED



 1    My actions threatened to disadvantage the very people that the

 2    system was already stacked against.

 3              I deserve the consequences of my actions and whatever

 4    sentence you decide today.       I will use my time to figure out

 5    how to come back and have an impact for good to those that I

 6    have harmed.    I will commit to you today and all my friends and

 7    family that have stood by me that I will get out and work to

 8    redeem myself in the eyes of society.         Only when I achieve this

 9    will I regain my self-worth and be worthy of the respect of my

10    friends and family again.

11              Thank you very much.

12              THE COURT:     Thank you.

13              I'm again starting out by considering, as I must, the

14    3553(a) factors and those factors through the lens of the

15    policies that sentencing is intended to serve.           I carefully

16    read 18 U.S.C. 3553(a)'s provision that I impose a sentence

17    sufficient but not greater than necessary to comply with the

18    purposes of sentencing.      And I've tried to do that in these

19    cases.   There is a -- there is a theme perhaps that's going

20    through each of these sentencings that's in front of me where

21    the Government tries to describe the man or woman who I'm

22    sentencing in the starkest terms of greed or selfishness or

23    demands, and defense counsel have tried to present the other

24    things about their clients that define them other than the

25    crime that they committed.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 39 of 48
                                                                                 39
                                SEALED SIDEBAR REMOVED



 1              And I made the comment before, after reading one of

 2    the briefs in front of me, where counsel said that there are

 3    two types of people convicted of crimes.           They are -- that

 4    there are good people who make mistakes and bad people who get

 5    caught, and I said then that that's not the way I view

 6    sentencing, that I view sentencing that I am sentencing a

 7    person who committed a crime.       And I think what all of

 8    the -- what each of these cases has shown is before me, and

 9    this one as well, is that these defendants committed a crime.

10    That's why we're here.      And that felony that they committed had

11    various aspects, which I will go through, and I do go through

12    and I evaluate it.

13              But in each case -- there is a person here before me

14    in this case, just as there is in every case that I have, and

15    the Government has not succeeded in any of these cases in

16    convincing me that I should sentence someone for their

17    brashness or selfishness or personal feelings.           In each case I

18    have tried to sentence them for the crime, and at the same time

19    in each of these cases the defendants have shown me the

20    defendant's exemplary lives and various positive things the

21    defendants have done, and that is my starting place.             I don't

22    start from the premise that these are not decent human beings

23    in front of me or that any other criminal defendant in front of

24    me doesn't start from a place of being fundamentally decent

25    people.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 40 of 48
                                                                           40
                                SEALED SIDEBAR REMOVED



 1              I do look at the background of where people are, what

 2    they've done, how they've accomplished their lives in trying to

 3    think about how much I need the prison sentence to specifically

 4    deter the particular defendant in front of me or to protect

 5    society from the defendant in front of me, and in each of these

 6    cases, and here as well, I do not see a need for specific

 7    deterrence or to protect society from further acts of this

 8    defendant.    But each time I come back to the question in this

 9    series of cases of general deterrence, and the fact that there

10    is this crime that was undertaken where there was already so

11    many -- so many things in these defendants working in their

12    favor and yet they took these steps, and the notion that we

13    shouldn't need to have a Government wire and a Government

14    investigation to try to have people not behave in this way, and

15    so I've tried to do that here as well as before.

16              I don't find the fact that the defendant's daughter

17    ultimately didn't get into USC to be a game changer here.         I do

18    see this as a crime where the defendant engaged in both the

19    exam fraud and the attempt to buy a spot at the school.          And I

20    have some concern of just the greater level of disregard of the

21    child's interest here in letting the scheme proceed once she

22    was aware of the misconduct.       So I am taking those factors

23    here.

24              I do note this was not a case where the exam, the test

25    was taken for the child, but the child did go in and take it
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 41 of 48
                                                                             41
                                SEALED SIDEBAR REMOVED



 1    herself.   There was not an effort to get a tax deduction.

 2    There was repeat conduct in the sense that both of the schemes

 3    were engaged in.

 4               So considering all of these things and trying to

 5    ensure that the sentencing is within the same -- using the same

 6    metrics that I have been using, I do have the sentence I intend

 7    to impose here.     I guess the one last comment, just from my

 8    notes, is having gone -- counsel went through some of the other

 9    test-taking schemes where individuals have been sentenced to

10    time served or a day and didn't get any time on those, and I

11    did -- I would note that, at least the ones I'm familiar

12    with -- I didn't go through every one in your brief, but the

13    ones I'm familiar with involved foreign nationals.           In many

14    cases they also agreed as part of the sentence to an order of

15    deportation, and it was on an agreed plea with the Government

16    joining on a time-served sentence.        So I don't think those are

17    particularly helpful markers.

18               There were also other bribery cases, and I think

19    counsel noted that something in the order of 75 percent off the

20    guideline sentence was imposed in a number of them, even for

21    defendants who went to trial, but even for defendants who went

22    to trial suggests that perhaps the court may not have found

23    that going to trial was a reason to have a higher sentence.            I

24    don't know what happened in those cases.

25               But I would note that the sentences here have been
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 42 of 48
                                                                                42
                                SEALED SIDEBAR REMOVED



 1    coming in at substantially lower than what the plea agreement

 2    envisioned as the guideline sentence for these cases.            At any

 3    rate, that is -- the sentence I will impose will include

 4    community service as the rehabilitative piece, a fine greater

 5    than the guidelines provide for for the reasons that I do see

 6    the amount that the money -- that people would agree to pay as

 7    some indicator of what kind of a fine might or might not be

 8    meaningful.

 9              So in sum, I will impose a sentence sufficient, not

10    greater than necessary of five months imprisonment, a fine of

11    $100,000, supervised release for a period of two years with 500

12    hours of community service, direct service -- through an agency

13    providing direct service to students or families, and the $100

14    special assessment, the conditions of supervision that were

15    listed in the presentence report.

16              Any objection -- and no restitution.         Any objection

17    before I formally impose sentence?

18              MR. O'CONNELL:     No, Your Honor.

19              MR. STERNBERG:     No, Your Honor.

20              THE COURT:     Mr. Huneeus, will you please stand.

21              Pursuant to the Sentencing Reform Act of 1984 and

22    having considered the sentencing factors enumerated at 18

23    U.S.C. Section 3553(a), it is the judgment of the Court that

24    the defendant Agustin Francisco Huneeus is hereby sentenced

25    to -- is hereby committed to the custody of the Bureau of
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 43 of 48
                                                                           43
                                SEALED SIDEBAR REMOVED



 1    Prisons to be in prison for a term of five months.           Upon

 2    release from imprisonment, the defendant shall be placed on

 3    supervised release for a term of two years.          Within 72 hours of

 4    release from custody of the Bureau of Prisons, the defendant

 5    shall report in person to the district to which he is released.

 6                It is further ordered that the defendant shall pay to

 7    the United States a fine of $100,000, and that fine shall be

 8    paid on a schedule set forth in the judgment.          While under the

 9    Probation Office's supervision, the defendant shall comply with

10    the following terms and conditions:

11                Mandatory conditions:     You must not commit another

12    Federal, State or local crime.        You must not unlawfully possess

13    a controlled substance.      Drug testing conditions are suspended

14    based on the Court's determination that you pose a low risk of

15    substance abuse.     You must cooperate in the collection of DNA

16    as directed by the probation officer.         You must make -- pay --

17    sorry, no restitution.      You must pay the assessment imposed in

18    accordance with 18 U.S.C. Section 3013, and you must pay the

19    fine in accordance with a schedule of payments sheet of the

20    judgment.    You must notify the Court of any material change in

21    your economic circumstances that might affect your ability to

22    pay fines or special assessments until the time that they are

23    paid.   You must comply with the standard conditions that have

24    been adopted by the Court which are described at Sentencing

25    Guideline Section 5D1.3(c).
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 44 of 48
                                                                               44
                                SEALED SIDEBAR REMOVED



 1              Additional special conditions:           You are prohibited

 2    from incurring new credit charges or opening additional lines

 3    of credit without the approval of the Probation Office while

 4    any financial obligations remain outstanding.           You shall

 5    provide the Probation Office access to any financial

 6    information which may be shared with the financial litigation

 7    unit of the U.S. Attorney's Office while any financial

 8    obligations remain outstanding.        I dont know if I said the $100

 9    special assessment.

10              The sentence is imposed for all the reasons previously

11    stated and because the Court believes the sentence and all its

12    components is reasonable and is a sentence that is sufficient

13    but not greater than necessary to accomplish the goals of

14    sentencing consistent with 18 U.S.C. Section 3553 and the

15    Supreme Court's guidance.

16              Appellate rights:      The plea agreement you have entered

17    into with the Government limits your rights of appeal, and

18    under the terms of your plea agreement, you've waived your

19    right to challenge your conviction or your sentence -- and your

20    sentence on both direct appeal and at a future proceeding.              You

21    may still appeal on the grounds of ineffective assistance of

22    counsel or that the prosecutor engaged in misconduct.            Sentence

23    is imposed as stated.      So you may be seated.

24              There's no objection presumably to self-reporting?

25              MR. O'CONNELL:     No, Your Honor.
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 45 of 48
                                                                           45
                                SEALED SIDEBAR REMOVED



 1                U.S. PROBATION:   And, Your Honor, I believe you also

 2    indicated that he was to complete five [sic] hours of community

 3    service.

 4                THE COURT:   Thank you.    Thank you.

 5                The sentence includes a term of 500 hours of community

 6    service at an agency approved by the Probation Office providing

 7    direct service to students or families.

 8                No objection to self-reporting?

 9                MR. O'CONNELL:    No, Your Honor.

10                THE COURT:   And a date for self-reporting?

11                U.S. PROBATION:   Six weeks, Your Honor, would be

12    November 15th, unless there's a different request.

13                MR. STERNBERG:    If there's any way to move that up a

14    week or two, that would be requested.

15                THE COURT:   What's the earliest they can -- you mean

16    making it earlier?

17                MR. STERNBERG:    Make it earlier.

18                U.S. PROBATION:   The Bureau of Prisons requests four

19    to six weeks.    So if he wanted to move it up to four weeks, it

20    could be November 1st.

21                MR. STERNBERG:    Yes.   Thank you.

22                THE COURT:   So we'll have you self-reporting November

23    1st.   Is there any request for -- as to recommendation for a

24    location?

25                MR. STERNBERG:    Yes, Your Honor.     Generally a
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 46 of 48
                                                                             46
                                SEALED SIDEBAR REMOVED



 1    recommendation for the Northern District of California and

 2    specifically for the Atwater facility.         And, Your Honor, I'm

 3    told that November 4th is a Monday.        Is there any way we could

 4    have the report date be a Monday, November 4th?

 5              U.S. PROBATION:     I don't see any reason why not.

 6              THE COURT:     That's fine.    November 4th.

 7              MR. STERNBERG:     Thank you.

 8              THE COURT:     I can make a request for a facility

 9    commensurate with his security level in the Northern District

10    of California.     You gave a specific facility.       The Bureau of

11    Prisons doesn't appreciate my making a facility request.          If

12    you want to give me a more narrow location, I can do that.

13              MR. STERNBERG:     A minimum security facility within 200

14    miles of San Francisco.

15              THE COURT:     Okay.   I will include that.

16              MR. STERNBERG:     Thank you, Your Honor.

17              THE COURT:     I find by clear and convincing evidence

18    that Mr. Huneeus is not likely to flee or pose a danger to the

19    safety of any person or the community if released, and the

20    release requires you to self-report on November 4th at the

21    facility that will be designated.

22              Failure to surrender for service of a sentence shall

23    result in punishment of a fine or imprisonment of not more than

24    ten years.    And any such term of imprisonment would be

25    consecutive to the sentence of imprisonment here.           And any
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 47 of 48
                                                                       47
                                SEALED SIDEBAR REMOVED



 1    conviction of an offense while on release shall be sentenced,

 2    in addition to the sentence prescribed here, to a term of

 3    imprisonment of not more than ten years if the offense is a

 4    felony or a term of imprisonment not more than one year if the

 5    offense is a misdemeanor.

 6              So with that, Mr. Huneeus, you are directed to

 7    self-report to the BOP facility in -- on November 4th, and I

 8    wish you luck, sir.

 9              THE CLERK:     Court is in recess.       All rise.

10              (Adjourned, 3:49 p.m.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-10117-IT Document 551 Filed 10/15/19 Page 48 of 48
                                                                       48
                                SEALED SIDEBAR REMOVED



 1                      CERTIFICATE OF OFFICIAL REPORTER

 2

 3                    I, Linda Walsh, Registered Professional Reporter

 4    and Certified Realtime Reporter, in and for the United States

 5    District Court for the District of Massachusetts, do hereby

 6    certify that the foregoing transcript is a true and correct

 7    transcript of the stenographically reported proceedings held in

 8    the above-entitled matter to the best of my skill and ability.

 9                          Dated this 7th day of October, 2019.

10

11

12                          /s/ Linda Walsh_______________

13                          Linda Walsh, RPR, CRR

14                          Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25
